

EXECUTIVE EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May ___, 2008
(“Effective Date”) by and between INNOVATIVE CARD TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), and Vincent M. Schiavo (“Executive”), with
reference to the following facts:


A.   Innovative Card Technologies, Inc., a Delaware corporation (the “Company”),
is a public company that develops and markets secure powered cards for payment,
identification, physical and logical access applications.


B.   The Company desires to employ the Executive, and the Executive desires to
be employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.   Employment. The Company hereby employs Executive and Executive hereby
accepts such employment upon the terms and conditions hereinafter set forth.
Irrespective of the date on which this Agreement is executed, Executive’s date
of employment with the Company is May ____, 2008.
 
2.   Duties. Subject to the terms and provisions of this Agreement, Executive is
hereby employed by the Company as Senior Vice President Global Sales of the
Company. Executive shall have full responsibility and authority for such duties
as customarily are associated with service as Senior Vice President Global Sales
of the Company at the direction of the Chief Executive Officer of the Company
(the “CEO”). Executive shall faithfully and diligently perform such duties
assigned to Executive and shall report directly to the CEO.
 
3.   Scope of Services. Executive shall devote substantially all of his business
time, attention, energies, skills, learning and efforts to the Company’s
business.
 
4.   At Will Employment. Executive understands and acknowledges that his
employment with Company is "AT WILL", meaning that either Executive or Company
may terminate the employment relationship at any time with or without cause.
Upon termination of the employment relationship by either Executive or Company,
Company shall have no obligations to Executive other than those expressed in
this Agreement or provided by law. Notwithstanding that certain time periods are
expressed herein, such time periods are contingent upon Executive remaining
employed by Company and are not intended by either party to create any express
or implied term of employment, as Executive shall at all times be employed on an
“AT WILL” basis with no term of employment.
 
 
1
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
5.   Compensation.
 
5.1  Salary. Executive's annual compensation ("Base Compensation") under this
Agreement shall be Two Hundred Fifty Thousand Dollars ($250,000) per year,
prorated for any partial year, commencing upon the Effective Date.  The Base
Compensation shall be payable in equal bi-monthly installments on the fifteenth
and end of each month. 
 
5.2  Bonus. Executive shall be eligible for a bonus targeted at one hundred
percent (100%) of Executive’s Base Compensation. The CEO, in his sole
discretion, shall create a performance plan that will permit Executive’s
performance to be measured and his bonus, if any, calculated pursuant to the
numerical performance of the Company. The performance plan shall include
criteria based on sales of DisplayCards and Clamshells; revenue; and gross
profit margin performance targets. Any bonus due to Executive shall be paid
quarterly within forty five (45) days after the end of each calendar quarter and
seventy five days (75) after the calendar year end, provided Employee is
employed at the time of the bonus payment. Executive shall be given the
opportunity to meet with the Board and Chief Executive Officer to discuss the
evaluation and provide input. Payment of the bonus, if any, shall be subject to
all appropriate federal and state income and employment taxes.
 
5.3  Expenses. The Company shall reimburse Executive for all reasonable
business, entertainment and travel expenses actually incurred or paid by
Executive in the performance of his services on behalf of the Company, in
accordance with the Company’s expense reimbursement policy in effect from time
to time
 
5.4  Options. The Executive shall be eligible to participate in the Company’s
Stock Incentive Plan, and receive option grant(s) thereunder for the purchase of
common stock of the Company (“Options” or “Option”) at the discretion of the
Board of Directors. The Executive shall receive an initial issuance of three
hundred fifty thousand (350,000) Options to be issued and priced at the closing
price of the effective date subject to formal approval of the option grants by
the Company’s Board of Directors. Vesting of the Options granted to the
Executive shall vest as follows: a) no options shall vest if Executive’s
employment with Company terminates prior to one year after the Effective Date
(the “Anniversary Date”); b) Eighty Seven Thousand Five Hundred (87,500) shares
on the Anniversary Date; c) Fourteen Thousand Five Hundred Eighty Four (14,584)
shares every sixty (60) days thereafter, with the exception of the last vesting
period being Fourteen Thousand Five Hundred Seventy Two (14,572) shares,
provided Executive is employed by Company on each said sixtieth (60th) day for
the next eighteen periods.
 
5.5  Vacation. Executive shall be entitled to four (4) weeks paid vacation per
year, to be taken at such times as may be approved by the Company’s CEO or its
designee. The Executive shall be entitled to carry forward from year to year not
more than one (1) week of unused vacation days (such limitation shall preclude
Executive from having more than five (5) available weeks of vacation in any one
year). All unused vacation days shall be determined annually and provided such
days exceed one (1) week, Executive shall be paid for such excess unused days
and may only carry forward one (1) week per year.
 
 
2
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
5.6  Other Rights and Benefits. Executive and his dependents (identified as
________________) shall receive all medical, dental, vision, short/long term
disability and drug prescription insurance through the Company’s group plan of
insurance or reimbursement for private insurance, including any COBRA coverage
available to Executive, or private insurance if such COBRA coverage ceases to be
available, at Executive’s option. However, notwithstanding the foregoing,
Company’s maximum reimbursement obligation to Executive shall be limited to One
Thousand Five Hundred Dollars ($1,500) per month.
 
6.   Taxation of Payments and Benefits. The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.
 
7.   Termination. Executive’s employment may be terminated as follows:
 
7.1  Termination for Death. Executive’s employment shall terminate immediately
upon Executive’s death.
 
7.2  Termination Upon Disability. Executive’s employment shall terminate if
Executive should become totally and permanently disabled. For purposes of this
Agreement, Executive shall be considered “totally and permanently disabled” if
Executive is treated as permanently “disabled” under any permanent disability
insurance policy maintained by the Company and is entitled to full benefits
payable under such policy upon a total and permanent disability. In the event
any such policy is either not in force or the benefits are not available under
such policy, then “total and permanent disability” shall mean the inability of
Executive, as a result of substance abuse, any mental, nervous or psychiatric
disorder, or physical condition, injury or illness to perform substantially all
of his current duties on a full-time basis for a period of six (6) consecutive
months, as determined by a licensed physician selected by the Board.
 
7.3  Termination by Company for “Cause”. The Company may terminate this
Agreement for “Cause” upon three (3) days written notice so long as the Company
has given Executive written notice describing the Cause and Executive has not
cured such Cause within a reasonable time, but not less than twenty (20) days
nor more than forty (40) days, as determined in Company’s reasonable subjective
discretion. However, if such “Cause” is not reasonably capable of cure, Company
shall not be obligated to provide a cure period. For purposes of this Agreement,
“Cause” shall mean the existence or occurrence of any of the following:
 
(a)  Executive’s conviction for or pleading of nolo contendre to any felony
involving the Company or moral turpitude.
 
(b)  Executive’s misappropriation of Company assets.
 
(c)  Executive’s willful violation of a Company policy or a directive of the
Board previously delivered to him in writing.
 
 
3
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
(d)  Executive’s material breach of his obligations, warranties or
representations set forth in this Agreement.
 
(e)  Any willful neglect or material breach of duty by Executive under this
Agreement, or any material failure by Executive to perform under this Agreement.
 
The “Cause” provisions for termination are solely for purposes of determining
Executive’s severance pursuant to paragraph 9 herein, and shall not create any
implied right to termination solely for “Cause” as Executive’s employment at all
times shall be on an “AT WILL” basis not requiring cause or notice prior to
termination.
 
8.   Change in Control. For purposes of this Agreement, a “Change in
Control” means a change in ownership or control of the Company after the
Effective Date effected through any of the following:
 
(a)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company's outstanding securities pursuant
to a tender or exchange offer made directly to the Company's stockholders;
 
(b)   a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period, or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board, or


(c)   a merger or consolidation in which securities possessing at least fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or the sale,
transfer or other disposition of all or substantially all of the Corporation's
assets or a complete liquidation or dissolution of the Corporation.
 
If Executive’s employment is terminated without Cause prior to the Anniversary
Date, and after a Change in Control, Executive shall be deemed to have been
employed for one year for purposes of calculating his severance pursuant to
paragraph 9 herein.
 
9.   Effect of Termination. If the Executive’s employment is terminated by
Executive without Cause or terminated by the Company for Cause, death or a
disability of Executive, Executive shall not be entitled to any severance pay or
other benefits, except as mandated by law. In the event the Company terminates
Executive’s employment without “Cause,” Executive shall be entitled to receive a
lump sum payment equal to Twenty Thousand Eight Hundred Thirty Three Dollars and
Thirty Four Cents ($20,833.34) for every one month Executive has been employed
by Company, with such severance payment not to exceed One Hundred Twenty Five
Thousand Dollars ($125,000) regardless of how long Executive has been employed
by Company. Such payment shall be made within five (5) business days following
written notification of such termination, less all appropriate federal and state
income and employment taxes. In addition, if Executive is terminated by the
Company without “Cause,” (i) all Options issued to Executive prior to the
termination without “Cause” shall vest immediately and become exercisable; and
(ii) Executive shall be paid any bonus the CEO deems appropriate within forty
five (45) days after termination.
 
 
4
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
10.   Representations and Warranties. Executive hereby represents and warrants
to Company that as of the date of execution of this Agreement: (i) this
Agreement will not cause or require Executive to breach any obligation to, or
agreement or confidence with, any other person; (ii) Executive is not
representing, or otherwise affiliated in any capacity with, any other lines of
products, manufacturers, vendors or customers of the Company; and (iii)
Executive has not been induced to enter into this Agreement by any promise or
representation other than as expressly set forth in this Agreement.
 
11.   Non-Solicitation and Non-Competition.
 
11.1  Non-Solicitation of Employees. Executive agrees that he will not, while
employed by the Company and for a period of two (2) years following termination
of such employment:
 
(a)  directly solicit, encourage, or take any other action which is intended to
induce any other employee of the Company to terminate his or her employment with
the Company; or
 
(b)  directly interfere in any manner with the contractual or employment
relationship between the Company and any such employee of the Company.
 
The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or any of its subsidiaries, provided that such hiring does not result from the
direct actions of Executive. For purposes of this Section, any reference to the
Company shall include all of the Company’s Affiliates. As used herein,
“Affiliate” means any person or entity controlling, controlled by or under
common control with another person or entity.
 
11.2  Non-Solicitation of Customers with respect to Competitive Business
Activity. Executive agrees that he will not, while employed by the Company,
directly or indirectly, whether for his own account or for the account of any
other individual or entity, solicit the business or patronage of any customers
of the Company with respect to products and/or services directly related to a
Competitive Business Activity. “Competitive Business Activity” shall mean
engaging in, whether independently or as an employee, agent, consultant,
advisor, independent contractor, partner, stockholder, officer, director or
otherwise, any business which is materially competitive with the business of the
Company as conducted or actively planned to be conducted by the Company during
his employment by it, provided that Executive shall not be deemed to engage in a
Competitive Business Activity solely by reason of (i) owning 5% or less of the
outstanding common stock of any corporation if such class of common stock is
registered under Section 12 of the Securities Exchange Act of 1934, or (ii)
after the termination of his employment by the Company, being employed by or
otherwise providing services to a corporation having total revenue of at least
$500 million (or such lower number as may be agreed by the Board) so long as
such services are provided solely to a division or other business unit of such
corporation which does not engage in a business which is then competitive with
the business of the Company.
 
 
5
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
11.3  Non-Competition. Without the prior written consent of the CEO, during the
period of employment with the Company, Executive will not, directly or
indirectly, engage in any employment, occupation, consulting or other business
activity in competition with the Company. Executive acknowledges and agrees that
such conduct would violate the duty of loyalty owed by Executive to the Company.
Employee agrees to promptly disclose to the CEO, in writing, any business
opportunities that are presented to him or her in his or her capacity as an
employee of the Company which are of a similar nature to the Company’s current
business or business which, to Executive’s knowledge, the Company proposes to
engage in.


Executive further acknowledges and agrees that, during the course of performing
services for the Company, the Company will furnish, disclose or make available
to Executive confidential and proprietary information related to the Company’s
business and that such confidential information has been developed and will be
developed by the Company through the expenditure by the Company of substantial
time, effort and money and that all such confidential information could be used
by Executive to harm the Company or adversely impact its operations. Executive
agrees to use all reasonable means to keep all such information confidential and
secret and not to divulge any such information to any person or entity not
having a need to know such information and then to only do so under
circumstances designed to protect the Company’s information from further
disclosure. Accordingly, the Executive hereby agrees, in consideration of the
Company’s agreement to hire Executive and to pay the Employee’s compensation for
services rendered to the Company and in view of the position of trust to be held
by Executive and the confidential nature and proprietary value of the
information which the Company may share with Executive, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, as follows:


For a period of one (1) year following the expiration or termination of the
Agreement (the “Restricted Term”), whether such termination is voluntary,
involuntary or with or without cause, Executive shall not, without the prior
written consent of the Company, for the Executive for his own account or on
behalf of any other, directly or indirectly, either as principal, agent,
stockholder, employee, consultant, representative or in any other capacity,
solicit, divert or appropriate or attempt to solicit, divert or appropriate, for
the purpose of providing services, any customers or patrons of the Company, or
any prospective customers or patrons with respect to which the Company has
targeted or developed during the Term by the use of any of Company’s
confidential, proprietary and/or trade secret information.


Executive further recognizes and acknowledges that the specified restrictions in
this paragraph are reasonable, legitimate and fair to Executive in light of the
Company’s need to market its services in a large geographic area in order to
have a sufficient customer base to make the Company’s business profitable.
 
 
6
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
If any part of this section should be determined by a court of competent
jurisdiction to be unreasonable in duration or scope, then this section is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable.


12.   Confidentiality and Invention Assignment. In connection with this
Agreement, Executive agrees to execute and acknowledge his employment shall be
bound by the Company’s Confidentiality and Invention Assignment Agreement, a
copy of which has been previously provided to and reviewed by Executive and his
advisor(s). The terms of such Confidentiality and Invention Assignment Agreement
are incorporated herein by this reference and Executive acknowledges and agrees
that its terms and conditions constitute materials terms of this Agreement.
 
13.   Miscellaneous.
 
13.1  Section Headings. The section headings or captions in this Agreement are
for convenience of reference only and do not form a part hereof, and do not in
any way modify, interpret or construe the intent of the parties or affect any of
the provisions of this Agreement.
 
13.2  Survival. The obligations and rights imposed upon the parties hereto by
the provisions of this Agreement which relate to acts or events subsequent to
the termination of this Agreement shall survive the termination of this
Agreement and shall remain fully effective thereafter, including without
limitation the obligations of Executive with respect to any Confidentiality or
Invention Assignment obligations under Section 12.
 
13.3  Severability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable in any relevant jurisdiction, then
such illegal or unenforceable provision shall be modified by the proper court,
if possible, but only to the extent necessary to make such provision
enforceable, and such modified provision and all other provisions of this
Agreement shall be given effect separately from the provision or portion thereof
determined to be illegal or unenforceable and shall not be affected thereby;
provided that, any such modification shall apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.
 
13.4  Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.
 
13.5  Parties in Interest. Nothing in this Agreement, except as expressly set
forth herein, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and the
successors, assigns and affiliates of the Company, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third person to any party to this Agreement, nor shall any provision give any
third person any right of action over or against any party to this Agreement.
 
 
7
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
13.6  Assignment. The rights and obligations under this Agreement shall be
binding upon, and inure to the benefit of, the heirs, executors, successors and
assigns of Executive and the Company. Except as specifically provided in this
Section 13, neither the Company nor Executive may assign this Agreement or
delegate their respective responsibilities under this Agreement without the
consent of the other party hereto. Upon the sale, exchange or other transfer of
substantially all of the assets of the Company, the Company shall assign this
Agreement to the transferee of such assets. No assignment of this Agreement by
the Company shall relieve the Company of, and the Company shall remain obligated
to perform, its duties and obligations under this Agreement, including, without
limitation, payment of the Base Compensation set forth in Section 5, above
through the date of Assignment.
 
13.7  Modification. This Agreement may be modified only by a contract in writing
executed by the parties to this Agreement against whom enforcement of such
modification is sought.
 
13.8  Prior Understandings. This Agreement contains the entire agreement between
the parties to this Agreement with respect to the subject matter of this
Agreement, is intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.
 
13.9  Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.
 
13.10  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
13.11  Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed under, and governed by, the laws of the
State of California without giving effect to conflict of laws provisions.
 
13.12  Drafting Ambiguities. Each party to this Agreement has reviewed and
revised this Agreement. Each party to this Agreement has had the opportunity to
have such party’s legal counsel review and revise this Agreement. The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or of any
amendments or exhibits to this Agreement.
 
 
8
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
indicated below.
 

        THE COMPANY:      
INNOVATIVE CARD TECHNOLOGIES, INC.
a Delaware corporation
 
   
   
  Date: May _____, 2008 By:      

--------------------------------------------------------------------------------

Steven R Delcarson, CEO

 
 



        EXECUTIVE:  
   
   
  Dated: May ______, 2008 By:   /s/   

--------------------------------------------------------------------------------

Vincent M. Schiavo

 
 
9
Employment Agreement - Vincent M. Schiavo

--------------------------------------------------------------------------------

 





